            Case 5:18-cr-00227-SLP Document 40 Filed 12/05/18 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. CR-18-227-SLP
                                          )
JOSEPH MALDONADO-PASSAGE,                 )
                                          )
                     Defendant.           )


               MOTION TO DISMISS COUNT 2 OF THE INDICTMENT
                          AND BRIEF IN SUPPORT
       Defendant, Joseph Maldonado-Passage, submits this motion and brief containing

arguments and authority in support of the dismissal of Count 2 of the Superseding Indictment

filed November 7, 2018. This motion is filed pursuant to Rule 12(b)(3), Fed.R.Crim.P..

                                         FACTS
       1)      Count 2 of the Superseding Indictment purports to charge a violation of 18

U.S.C. §1958(a), murder for hire. Count 2 alleges in pertinent part:
              28.    Beginning in approximately July 2016, and continuing through
       March 2018, Maldonado-Passage repeatedly asked Individual 2 whether
       Individual 2 could find someone to murder C.B. in exchange for a sum of
       money.

              29.    On or about December 5, 2017, Individual 2 called from his cell
       phone and spoke with MALDONADO-PASSAGE on his cell phone.
       Individual 2 offered to introduce MALDONADO-PASSAGE to a person who
       would be willing to murder C.B. in exchange for a sum of money.
       MALDONADO-PASSAGE agreed to the meeting.

               30.   On or about December 8, 2017, Individual 2 introduced
       MALDONADO-PASSAGE to an undercover FBI agent, and together the three
       individuals discussed the details of MALDONADO-PASSAGE’s proposed
       plot to murder C.B.
               31.   On various dates from December 2017 to March 2018,
       MALDONADO-PASSAGE used his cell phone to speak with Individual 2 on
       his cell phone about using the undercover FBI agent to murder C.B.
            Case 5:18-cr-00227-SLP Document 40 Filed 12/05/18 Page 2 of 5



           32. No physical harm came to C.B. as a                            result   of
       MALDONADO-PASSAGE’s proposed plot for her murder.

             33.   Beginning at least by December 5, 2017, and continuing through
       about March 2018, in the Western District of Oklahoma,
                             JOSEPH MALDONADU-PASSAGE,
                             a/k/a Joseph Allen Maldonado,
                             a/k/a Joseph Allen Schreibvogel,
                             a/k/a "Joe Exotic,"
       used and caused another person to use any facility of interstate commerce, with
       intent that the murder of C.B. be committed in violation of the laws of the state
       of Oklahoma and the state of Florida as consideration for the receipt of, and
       as consideration for a promise and agreement to pay, anything of pecuniary
       value.

       2)      The December 8, 2017, meeting at the park in Wynnewood, Oklahoma, was

recorded. Mr. Maldonado-Passage did not provide money or anything of pecuniary value to

the undercover agent in exchange for an agreement to murder C.B.. No agreement to kill
C.B. was reached with the undercover agent;
       3)      The intermediary between Mr. Maldonado-Passage, Individual 2, was working

with law enforcement from at least September 14, 2017 forward. Other than the December
8, 2017, meeting at the park in Wynnewood, Oklahoma, Mr. Maldonado-Passage had no

interaction whatsoever with the undercover FBI agent posing as a purported hit man.

                                LAW AND ARGUMENT

       This Court has the authority to dismiss a charge if it fails to state an offense. The
Court “is generally bound by the factual allegations contained within the four corners of the
indictment.” United States v. Welch, 327 F.3d 1081, 1090 (10th Cir. 2003). However, the

Court can resort to facts outside the indictment as long as the facts are undisputed. United
States v. Pope, 613 F.3d 1255, 1260-1261 (10th Cir. 2010). Mr. Maldonado-Passage submits
the facts presented in paragraphs 2 and 3, supra, are indisputable.


                                              2
         Case 5:18-cr-00227-SLP Document 40 Filed 12/05/18 Page 3 of 5




       Count 2 of the Superseding Indictment fails to charge a violation of federal law.

Count 2 charges a violation of Section 1958(a) of Title 18, United States Code, which
provides in pertinent part:

       (a) Whoever travels in or causes another . . . to travel in interstate . . .
       commerce, or uses or causes another . . . to use . . . any facility of interstate .
       . . commerce, with intent that a murder be committed in violation of the laws
       of any State . . . as consideration for the receipt of, or as consideration for a
       promise or agreement to pay, anything of pecuniary value, . . . .
is guilty of an offense against the laws of the United States.

       The essential elements of the offense require the government to prove beyond a
reasonable doubt the defendant:

       (1)    used or caused another to use any facility of interstate or foreign
              commerce;
       (2)    with the intent that a murder be committed;
       (3)    as consideration for a promise or agreement to pay anything of
              pecuniary value.

United States v. Robertson, 473 F.3d 1289, 11292 (10th Cir. 2007). The first element can
also be satisfied by the defendant “travel[ing] or caus[ing] another to travel in interstate

commerce.” United States v. Ritter, 989 F.2d 318, 321 (9th Cir. 1993) (cited in Robertson).
       Count 2 of the Superseding Indictment is facially deficient on two grounds. First, a
plain reading of the statute and the essential elements of the offense show that the “another”

referenced in the interstate facilities element is the same person to whom the pecuniary value
referenced in the consideration element is directed. Thus, the use of interstate facilities to
further the agreed to venture must be between the defendant and the individual with whom

the defendant entered into an agreement to commit the murder. Here, it is not alleged and
the indisputable evidence shows there was no use of interstate facilities, travel, telephone,

                                               3
           Case 5:18-cr-00227-SLP Document 40 Filed 12/05/18 Page 4 of 5



or otherwise, between Mr. Maldonado-Passage and the undercover agent either before,
during, or after the December 8, 2017, meeting at the park in Wynnewood, Oklahoma.

       The charge made in Count 2 of the Superseding Indictment relies exclusively on
telephone contacts between Mr. Maldonado-Passage and Individual 2 to address the

requirement that Mr. Maldonado-Passage used and/or caused another person to use a facility
of interstate commerce. The use of interstate facilities between Mr. Maldonado-Passage and
Individual 2 before or after the December 8, 2017, meeting with the undercover officer at the
park is not a substitute for the requirement the use of interstate facilities be between the

defendant and the individual with whom the defendant entered into an agreement to commit
the murder.

       Second, there was no agreement entered into between Mr. Maldonado-Passage and

the undercover agent. No such agreement is alleged in Count 2 of the Superseding
Indictment. In United States v. Wicklund, 114 F.3d 151 (10th Cir. 2008), the Tenth Circuit

examined the meaning of “in consideration for” in 18 U.S.C. §1958(a). The Court held

        . . . that “in consideration for,” as used in both prongs of § 1958(a) means
       consideration in the traditional sense of bargained for exchange. The two uses
       of “as consideration for” in the statute cover the two murder-for-hire
       situations: payment now or a promise or agreement to pay in the future. They
       describe separate situations and impose criminal liability regardless of whether
       the payment has occurred or is to occur later.

       .      .      .      .       .      .       .     .       .      .      .       .
       This language is consistent with our reading of § 1958 as criminalizing
       payment made either before or after the murder, because both circumstances
       describe a mutual understanding that something of value will be exchanged for
       committing a murder.
Id. at 154. In short, there has to be payment now or an agreement to pay later.

       There was no “mutual understanding” or agreement reached on December 8, 2017,
between Mr. Maldonado-Passage and the undercover agent. No doubt this fact is the reason

                                               4
         Case 5:18-cr-00227-SLP Document 40 Filed 12/05/18 Page 5 of 5



the government did not allege an agreement in Count 2 of the Superseding Indictment.
Regardless, the failure to allege Mr. Maldonado-Passage entered into an agreement with the

undercover agent renders Count 2 facially deficient.

                                       CONCLUSION
        The fatal flaw in Count 2 the Superseding Indictment is apparent from the face of
the charge, indisputable facts, and does not require further factual development. Count 2 of
the Superseding Indictment fails to charge a violation of the laws of the United States. Based
on the foregoing, Mr. Maldonado-Passage requests the Court dismiss Count 2 of the

Superseding Indictment filed November 7, 2018.
                                    Respectfully submitted,


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org


                              CERTIFICATE OF SERVICE
        I hereby certify that on this the 5th day of December, 2018, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                               5
